IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,113




EX PARTE JIMMIE HOWARD FOXWORTH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-24,162-AA IN THE 217TH DISTRICT COURT
FROM ANGELINA COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to sixty years’ imprisonment.  The Tenth Court of Appeals affirmed
his conviction.  Foxworth v. State, No. 10-04-209-CR (Tex. App.–Waco, delivered September 21,
2005). 
            Applicant contends, inter alia, that his trial counsel rendered ineffective assistance by
eliciting damaging testimony and failing to object to inadmissible testimony at the punishment phase
of trial.  
            The trial court has determined that trial counsel was ineffective and that such ineffective
representation prejudiced applicant.  We find, therefore, that applicant is entitled to a new
punishment hearing in Cause No. 24,162 from the 217th  Judicial District Court of Angelina County. 
            Relief is granted.  The sentence in Cause No. 24,162 from the 217th  Judicial District Court
of Angelina County is set aside, and Applicant is remanded to the custody of the Sheriff of Angelina
County to have a new punishment hearing.  Applicant’s other grounds are denied.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: MARCH 11, 2009
Do Not Publish